Citation Nr: 1228559	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  07-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease, and as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's son


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California.

In January 2009, the Veteran's son testified on his father's behalf at a Board hearing before the undersigned Veterans Law Judge at the VA central office in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In February 2009 and July 2010, the claim was remanded for additional evidentiary development, most recently, to afford the Veteran another VA examination to obtain an opinion regarding the etiology of his claimed heart disorder.  The examination took place in January 2012, and in February 2012, the VA Appeals Management Center issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the claim.  The claims folder has been returned to the Board for further appellate proceedings.

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran was not diagnosed with a heart disorder, to include coronary artery disease, in service or within one year of separation from service, and his current heart disorder is not otherwise shown to be related to a disease, injury or incident of service, to include PTSD or asbestosis with emphysema.


CONCLUSION OF LAW

The Veteran's current heart disorder was not incurred in or aggravated by active service, may not be presumed to be, and was neither caused, nor aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a letter dated November 2004, VA informed the Veteran of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between himself and VA for obtaining the required evidence, and asked him to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  This was followed by several re-adjudications of his claim, first in an October 2005 Statement of the Case, and several SSOCs. In this respect, the Board acknowledges that the VCAA letter did not provide the Veteran with information on how to substantiate a claim for service connection based on an already service-connected disorder (i.e., secondary service connection).  However, in his May 2010 post-remand brief, the Veteran's representative clearly demonstrated an actual knowledge of the information necessary to prevail on the issue of entitlement to service connection on a secondary basis.  Based on these facts, as well as the information provided in the SSOCs, the Board finds that a reasonable person would have known what evidence was needed in order to establish secondary service connection.  Thus, any deficiencies in notice is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

In addition, although the Veteran was not specifically provided with a letter informing him of how VA establishes the disability rating and effective date elements of a claim, since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, supra.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's available service and post-service treatment records, and VA examination/addendum reports dated August 2010, November 2010, May 2011 and January 2012.  Additionally, the claims file contains the Veteran's statements and hearing testimony in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been obtained and associated with the claims folder.

Review of the August 2010 examination report demonstrates that the examiner concluded that he was unable to provide the requested opinion, as the cause of the Veteran's heart failure was not clear.  In his November 2010 addendum, the examiner provided a similar opinion.  In the May 2011 addendum, the examiner noted that, based on the evidence of record, it was clear that the Veteran had had ischemic heart disease since at least 1981.  Thereafter, following a second examination of the Veteran in January 2012, which included a thorough review of the pertinent evidence of record, a comprehensive physical evaluation, a review of diagnostic test results, and the Veteran's self-reported history, the examiner provided reasons and bases for his conclusion that because the etiology of the Veteran's heart failure was unknown, it would be impossible to speculate on his claimed relationship between his heart disorder and his posttraumatic stress disorder (PTSD).  

In this regard, the Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty needed to establish service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  However, in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court held that the Board is permitted to rely on a medical examiner's conclusion that an etiology opinion would be speculative when the examiner explains the basis for such an opinion, or the basis is otherwise apparent from the Board's review of the evidence.  Id.  As will be explained in greater detail below, in this case, review of the January 2012 examination report reveals that, while the examiner found that the circumstances of the Veteran's case essentially made it impossible for him to provide an affirmative opinion as to the etiology of his heart disorder, he provided a thorough explanation, including several reasons and bases derived from sources of known medical information, for why he was unable to arrive at such an opinion.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.  

The Board also concludes that reasonable efforts to develop evidence for the record have been made.  Although VA made several attempts to obtain the Veteran's claimed in-service hospitalization reports, the attempts were not fruitful.  A December 2009 memorandum to the record listed VA's efforts to obtain these records and a concurrent notice letter was sent to the Veteran.  Under the specific circumstances of this case, no further action is necessary to assist the appellant.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.
II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including endocarditis, myocarditis and certain other heart disorders, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).

That an injury was incurred in service is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after military service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

In his initial October 2004 claim for benefits, the Veteran claimed that his heart problems stem from a concussion following an explosion in service.  However, as noted above, he most recently averred, though his representative, that his heart disease is secondary to his service-connected PTSD.

As an initial matter, the Board notes that the Veteran's available service records are void of any evidence of a heart disorder during active duty service.  His July 1942 service enlistment examination revealed normal findings, as did his October 1945 separation examination.

Although the Veteran has reported a continuity of heart-related symptoms and/or problems since service, there are no medical reports of record to show that the Veteran either sought or received treatment for a heart disorder until October 2004, when he began receiving treatment at the VA Medical Center ("VAMC").  At that time, he reported a history of coronary artery disease, congestive heart failure, atrial fibrillation and hypertension.  The diagnosis at that time was coronary artery disease.  Subsequent VAMC records show that, although the Veteran continued to receive treatment for heart problems, the treatment records failed to demonstrate a connection between his heart disease and military service.

In August 2010, the Veteran was afforded a VA compensation and pension examination to obtain an opinion as to whether his heart disease was the result of service or his service-connected PTSD.  The examiner diagnosed him with obvious moderate to severe congestive heart failure with decreased left ventricular function without a clear cause.  The examiner opined that it was not clear to him that the Veteran had a solid diagnosis of coronary artery disease, and thus concluded that it was not possible to comment on a relationship between his PTSD and heart disease.  

Shortly thereafter, in November 2011, the same physician who performed the August 2010 examination wrote an addendum, in which he concluded that the Veteran had some type of cardiac condition that, by 2010, had manifested itself as left ventricular dysfunction, as well as atrial fibrillation, which he noted was confirmed by his VA treatment records.  He concluded that it was "certainly possible" that the Veteran had coronary artery disease, as this was mentioned in the Veteran's initial 2004 VAMC records.  In a second addendum, dated May 2011, the examiner noted that he had reviewed the Veteran's available private treatment records, the earliest of which was an October 1981 treadmill report, which demonstrated that the Veteran had findings highly suggestive of coronary artery disease; he also observed that nitroglycerin had been prescribed at that time.  He noted that the most recent treatment records demonstrated that the Veteran had atrial fibrillation and severe congestive heart failure, as well as cardiomyopathy.  Based on this evidence, the examiner concluded that it was clear that the Veteran had ischemic heart disease since at least 1981, as evidenced by the 1981 treadmill test.  However, he failed to provide an opinion as to the cause of the Veteran's heart disease, including whether it was a result of PTSD.

In January 2012, the Veteran underwent a second VA heart examination to obtain an opinion as to whether his current heart disease was etiologically-related to his service-connected PTSD.  Again, the examiner referred to the October 1981 treadmill test and noted that, although he did not have the actual echocardiogram, he agreed that the test results suggested that the Veteran had coronary artery disease in 1981.  However, he added that this was the only documented evidence of record that the Veteran had coronary artery disease.  He did, however, note that the Veteran clearly had had cardiomyopathy for many years with documented poor left ventricular function and a possible etiology of coronary artery disease.  However, he added that there are many causes of cardiomyopathy other than coronary artery disease, and stated that it was simply impossible to determine whether the Veteran's condition might or might not have been caused by something other than coronary artery disease.  Next, the examiner cited several sources of acceptable medical evidence of coronary artery disease, including a coronary artery disease angiogram showing obstructive coronary artery disease and an electrocardiogram with unequivocal evidence of a previous myocardial infarction, but noted that the Veteran did not demonstrate any of the medically-acceptable evidences of coronary artery disease.  While the examiner noted that the Veteran had been found to have an abnormal nuclear perfusion scan in 2010, he observed that by then, he had such an abnormal heart that a nuclear perfusion scan would have been unreliable for the diagnosis of coronary artery disease.  

With regard to the specific issue of whether the Veteran's service-connected PTSD caused or aggravated the Veteran's heart condition, the examiner acknowledged that there is increasing evidence that PTSD is a risk factor for the development of coronary artery disease and for increasing the cardiac event rate in patients with coronary artery disease.  However, he added that it is not at all clear whether PTSD will ever be shown to have the powerful effect of the medically-established independent risk factors for coronary artery disease, such as increasing age, male sex, hypercholesterolemia, hypertension, cigarette smoking and diabetes mellitus.  Accordingly, the examiner concluded that it was entirely possible that the Veteran's severely-reduced cardiac function might be due to coronary artery disease, but the only evidence for that was weak and consisted of one stress test from 1981.  He further concluded that because he did not know the etiology of the Veteran's heart failure, he could not speculate on whether there was a relationship between his heart condition and PTSD.

In addition to the VA treatment and examination reports, the claims folder also contains a June 2012 letter from the Veteran's treating cardiologist, Dr. M. M. Dang.  In his one-sentence statement, Dr. Dang wrote that "[i]t is more likely than not that [the Veteran] has had coronary artery disease as diagnosed in 1981 at the Sansum Medical Clinic in Santa Barbara, California."  Dr. Dang, however, provided no further discussion or information that would support the Veteran's contention that his current heart disorder is the result of service or a service-connected disability.  

III.  Conclusion

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against granting the Veteran's claim of entitlement to service connection for a heart disorder, to include coronary artery disease.  In this regard, the Board has considered whether service connection is warranted on a direct, presumptive or secondary basis.

With regard to granting service connection on a direct basis, the Board finds that the Veteran's claims of having experienced a heart disorder since service are simply not supported by the evidence of record.  In this regard, the Board is aware that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that symptoms, such as chest pain, are the types of symptoms that the Veteran, as a layperson, is competent to describe, his statements carry some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 

However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").  In this case, not only has the Veteran made various claims regarding the cause of his current heart disease, but his son has also advanced his own theory regarding the etiology of his father's condition, most notably, during his appearance at the Board hearing in January 2009.  At that time, the Veteran's son, speaking on behalf of his father, who was absent, reported that he had also served in the military and that he also had a heart condition, which he believed resulted from injuries that he sustained during a similar explosion.  When asked to provide some insight as to why he believed his father's coronary artery disease was the result of service, he explained "...with the concussion the way it hit him, I can only speak from my own personal experience and what happened with my heart and the doctor looked at me and that's why I strongly suspect my own father."  (emphasis added).  The Veteran's son went on to explain that two 1,000-pound bombs had exploded near him and that his doctor told him that this had resulted in his own heart damage.  He added "...if a 2,000 pound bomb did that to me[,] what on God's earth did 5,032 tons of explosives do to my father[?]"  

The speculative testimony from the Veteran's son clearly demonstrates that he has not been shown to have any medical knowledge or training, and thus is not competent to provide an opinion relating to medical causation and etiology, such as relating his father's heart problems, which he himself said began when his father was about 40 or 42-years-old, to an explosion in service that occurred in July 1944, when the Veteran was only 22-years-old.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, his assertions do not constitute competent medical evidence that the claimed disability was caused by, or was otherwise related to, service.  Similarly, as the Veteran himself has not been shown to have any medical knowledge, his assertions regarding the cause of his heart condition, including his belief that if it was not the direct result of service, it was secondary to his service-connected PTSD, also do not constitute competent medical evidence of a connection between the disability and service. 

With regard to the letter provided by Dr. Dang, the Board notes that while he has provided an opinion that the Veteran had suffered from coronary artery disease since 1981, this in and of itself, and without further explanation, provides no basis upon which service connection may be granted.  While it is apparent that Dr. Dang was not the Veteran's treating physician in 1981 and does not appear to have records or other information that would definitively establish a diagnosis of coronary artery disease at that time, even if the Board were to concede the accuracy of his statement, the Court has held that the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In light of these facts, the Board concludes that Dr. Dang's statement does not amount to competent medical evidence of a relationship between the Veteran's heart disorder and military service.

In reaching this conclusion, the Board has also considered the decision of the Federal Circuit in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which held that lay statements may not be categorically dismissed on the ground that they are not competent evidence of a nexus.  Thus, while the Board recognizes that the Veteran is competent to testify to his pain and that his son (as well as his daughters, whom the Veteran's son recently said also witnessed their father's visible symptoms relating to his heart disorder, including passing out both at work and at a local swap meet) is competent to testify to what he witnesses with his own senses, the Court has also held that the Board must find the Veteran's statements to be credible in order to support an award of benefits.  See Barr, supra.  

As previously discussed, although the Veteran avers that he has experienced heart problems ever since he was involved in an explosion at the Port of Chicago during service, this statement does not comport with the facts contained in his service records.  As discussed in the Board's previous decision, dated July 2010, the Veteran reported in numerous statements that he was standing watch when he was nearly thrown overboard by a tremendous explosion which also almost knocked over his ship, which was in dry dock.  He also informed a clinician that he was on the ship during the explosion and that the ship nearly sank.  Significantly, a deck log from the ship where the Veteran was stationed on July 17, 1944, indicates that the ship was moored at that time (not dry docked) and that a loud explosion of undetermined origin was heard.  Several hours later, a report was heard about an explosion at the Port of Chicago.  There was no indication in the deck log that the ship was almost tipped over as a result of the blast.  The Board can find no reason for such a misstatement of significant facts other than the Veteran's attempt to obtain VA benefits.  The Board finds that, if the Veteran's ship was exposed to a blast so extensive that the ship was almost tipped over (in dry dock) and the Veteran was almost thrown overboard, such an event would have certainly been recorded in the ship's log.  The nature of the ship's log entry is such that the Board finds no significant explosion was experienced by the Veteran or his ship as a result of the accident at the Port of Chicago.  Rather, the log indicates that persons on board only heard the explosion without experiencing any physical effects from the blast.  This vast discrepancy between the Veteran's purported account of what happened and the actual history as recorded in the ship's log leads the Board to place significantly reduced probative value on the Veteran's self-reported history. 

Instead, the Board finds the most probative evidence of record to be the report of the VA examiner, who, after carefully reviewing the evidence of record, performing two comprehensive physical examinations, reviewing diagnostic test results, citing medically-established evidence concerning coronary artery disease, and considering the Veteran's self-reported history, found it impossible to determine the cause of his heart disease, to include whether it was secondary to his PTSD. 

In this regard, the Board observes, contrary to the most recent argument advanced by the Veteran's representative, that after reviewing the Veteran's claims folder and twice examining the Veteran, the VA examiner did not find that the Veteran's heart disease to be the result of military service.  In fact, as discussed above, he was unable to provide a conclusive opinion as to whether his current heart disease was related to military service or his service-connected PTSD.  Rather, the examiner essentially concluded that he was unable to provide an opinion without resort to speculation.  However, in so stating, the examiner clearly provided a thorough explanation, with references to current medical information, to explain why he was unable to provide a definitive opinion.  In this regard, the Court itself has held that the fact that a medical opinion is inconclusive does not mean that the examination upon which it is based is inadequate.  Roberts v. West, 13 Vet. App. 185, 189 (1999).  Rather, as noted above, in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court held that the Board is permitted to rely on a medical examiner's conclusion that an etiology opinion would be speculative when the examiner explains the basis for such an opinion, or the basis is otherwise apparent from the Board's review of the evidence.  Id.  Here, the VA examiner explained that, although there is increasing evidence that PTSD is a risk factor for the development of coronary artery disease and for increasing the cardiac event rate in patients with coronary artery disease, he specifically noted that it was not known whether PTSD would ever be shown to be as significant a risk factor for the development of coronary artery disease as increasing age, male sex, hypercholesterolemia, hypertension, cigarette smoking and diabetes mellitus.  In this case, the medical evidence of records demonstrates that while the Veteran does not have diabetes mellitus, he does have the risk factors of increasing age, male sex, and at least a past (if not current) history of cigarette smoking.  

In addition, the Board notes that while it has considered remanding the claim for another opinion, based on the statements by the VA examiner in the 2012 examination and previous addendum reports, the Board finds that there is no reasonable possibility that remanding for another opinion will yield a better opinion or result.  In this case, the medical community is shown to be unable to provide an opinion regarding the actual onset of the Veteran's heart disease and whether it is the result of PTSD due to the fact that such an opinion appears to be beyond the scope of current medical knowledge.  As such, the Board finds that service connection for a heart disorder, including coronary artery disease, on a direct basis is not warranted.

Based on the VA examiner's report, the Board also concludes that service connection is not warranted on a secondary basis.  Moreover, in light of the absence of medical treatment in the years immediately following service that would possibly show that the Veteran had been diagnosed with a heart disorder within the one-year period following service separation in October 1945, the Board finds that service connection for a heart disorder on a presumptive basis is also not warranted.

In addition, as mentioned above, the claims folder demonstrates that the Veteran did not seek treatment for a heart disorder until 2004, nearly 60 years after military service.  The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first treatment or documented complaint of record of a heart condition is evidence that weighs against the Veteran's claim on both a direct and presumptive basis, and further substantiates the Board's finding that he has not suffered from a heart disorder ever since service.

Finally, the Board observes that, while the Veteran originally claimed his heart disorder was the result of an explosion in service, following the aforementioned July 2010 Board decision, which denied several other service connection claims, the Veteran claimed that his heart condition was actually caused by his service-connected PTSD.  Now, in his April 2012 post-remand brief, the Veteran's representative advances yet another theory, namely, that the Veteran's heart condition is secondary to his service-connected asbestosis with emphysema and that the 2012 VA examination was inadequate because the examiner did not provide an opinion regarding whether this pulmonary disorder caused or aggravated the Veteran's heart condition.  The Board disagrees.  In the VA examiner's January 2012 addendum, he stated that the etiology of the Veteran's heart failure was unknown, so he could not opine as to the relationship between it and PTSD.  Therefore, the Board concludes that the examiner would also be unable to determine whether the Veteran's heart disorder was related to any other disorder, to include asbestosis with emphysema.  No evidence has been submitted which finds any such relationship.  Accordingly, a basis for service connection as secondary to asbestosis with emphysema is also not presented.

In summary, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection on a direct, presumptive and secondary basis.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. 


ORDER

Service connection for a heart disorder, to include coronary artery disease, and as secondary to service-connected PTSD, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


